Exhibit 10.1

Internet Capital Group

2006 Bonus Plan

 

The Board of Directors of Internet Capital Group, Inc. (together with its
wholly-owned subsidiaries, the "Company") hereby establishes this 2006 Bonus
Plan (this "Plan"). The purpose of the Plan is to advance the interests of the
Company's stockholders by providing certain employees with bonus payments upon
achievement of Company-specific 2006 goals and individual goals, as well as to
help the Company attract and retain key employees. The Company's executive
officers and other regular, full-time employees are eligible to participate in
the Plan.

The Compensation Committee of the Company's Board of Directors (the "Committee")
shall administer and interpret the Plan. All decisions and determinations of the
Committee with respect to the Plan shall be final and binding on all parties.

The Company's 2006 goals include quantitative and qualitative goals. The
relative weighting of each element of the Company-specific goals is described
below.

Eighty percent of the bonus potential related to Company goals is tied to
accomplishment of quantitative goals. Realization of a specified increase in the
aggregate value of the Company's Core partner companies accounts for 50% of the
potential bonus award. Achievement of a specified increase in the aggregate
value of the Company's other assets accounts for a total of 10% of the potential
bonus award. Twenty percent of the potential bonus award relates to the
effective deployment of capital.

Twenty percent of the bonus is tied to execution against the following
qualitative goals: (1) improvement in communicating the value of the Company's
underlying assets, (2) building the ICG brand, (3) performance and effectiveness
of partner company executives, (4) reaction to unforeseen market/business
conditions and (5) overall execution of strategic initiatives.

Following the end of the Company's fiscal year, the Committee will evaluate the
Company's 2006 performance and determine the extent to which the Company's 2006
goals and individual goals were achieved. Based upon this assessment, the
Committee will award bonuses in accordance with the terms of this Plan.